Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/28/2020.  These drawings are considered acceptable.
Response to Arguments
Applicant’s arguments, see page 7, paragraphs, filed 12/28/2020, with respect to the rejection of claim 1 under 35 USC § have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 20140227651 A1) in view of Moriyama (US 6848482 B2) and in view of Parkes (US 3554505 A).
Regarding Claim 1, Schwartz teaches a roll-transport device (Figure 1a, 101) that transports a sheet- shaped transport-target object (Figure 1a, 102, paragraphs 0003 and 0036) and is provided in a furnace (Figure 1a, 103), in which a firing process is performed (paragraph 0035), the roll-transport device comprising: a roll (Figure 1a, 106) that comes into contact with the transport-target object; a support shaft (Figure 3, interpreted as the roll section outside furnace wall 108) that rotatably supports 
Schwartz does not teach a bearing that has a surface which is positioned on a side of a space surrounded by the roll. 
However, Moriyama teaches a bearing (Figure 5, bearing B1) that has a surface which is positioned on a side of a space surrounded by the roll (Figure 5, side of bearing facing tubular hub 60). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the roll-transport assembly of Schwartz to modify the location of the bearing in view of the teachings of Moriyama to improve rotational support for the furnace roll and improve purge gas circulation as taught by Schwartz.
Schwartz also does not teach wherein an entirety of the roll-transport device is disposed in the inside of the furnace.
However, Parkes teaches wherein an entirety of the roll-transport device (Figure 2, roll 10 together with manifolds 44 and 46) is disposed in the inside of the furnace (Figure 2, casing C).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the roll-transport of assembly of Schwartz to have the entire assembly inside the roll-transport device in view of the teachings of Parkes to better retain purge gas inside the furnace environment.
Claims 2, 3-5, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1 and in further view of Mayhew (US 3649381 A).
Regarding Claim 2, the prior combination as applied to claim 1 does not teach a collar provided on an outer periphery of the support shaft, wherein the support shaft has an inner portion that is provided with a flow channel which is extended along an axial direction of the roll and guides the purge gas from an outer side toward an inner side of the roll, wherein at least one of a part of the support shaft and the collar is provided with an opposite surface that is opposite to the bearing in the axial direction of the roll, and wherein the purge gas supplied to the inner side of the roll through the flow channel is guided to the side of the bearing by the opposite surface.
However, Mayhew teaches a collar (Figure 2, 23) provided on an outer periphery of the support shaft (Figure 2, mating surfaces of 24 with 23), wherein the support shaft (Figure 2, 24) has an inner portion (Figure 2, 24a) that is provided with a flow channel (flow arrows in Figure 2, Column 3, lines 30-45) which is extended along an axial direction of the roll (Figure 2, 20) and guides the purge gas (Abstract and Column 2, line 58) from an outer side toward an inner side of the roll (Figure 2, flow arrows through 24a to 20b), wherein at least one of a part of the support shaft and the collar is provided with an opposite surface (Figure 2, wall 10 beside bearing 17) that is opposite to the bearing in the axial direction of the roll, and wherein the purge gas supplied to the inner side of the roll through the flow channel is guided to the side of the bearing by the opposite surface (flow arrows in Figure 2 through 24a to 20b). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the support shaft of Schwartz in view of Moriyama and Parkes to include a support shaft provided with a collar component and flow channel in view of the teachings of Mayhew to provide a purge gas assembly whereby the buildup of residue from a transport target object is prevented inside of a furnace chamber.
Regarding Claim 3, the combined teachings as applied to claim 2 teach wherein the opposite surface (Mayhew Figure 2, wall of furnace 10 closer to bushing 25) is positioned closer to the inner side of the roll (Mayhew Figure 2, 20) than a discharge port (Mayhew Figure 2, 26) through which the purge gas is discharged in the flow channel.
Regarding Claims 4 and 5, the combined teachings of the combination as applied to claim 2 teach wherein the collar narrows a gap between the support shaft and the roll (Mayhew Figure 2, 23 narrowing the gap between roll 20 and support shaft 24).
Regarding Claim 6-10, the combined teachings as applied to Claim 2 teach wherein the purge gas is made of a nitrogen gas (Mayhew Abstract and Column 2, line 58).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK P YOST/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762